On the Court’s own motion, appeal, insofar as taken from that part of the Appellate Division order that denied appellant’s application to prosecute the proceeding without payment of fees and costs relating to filing and service, dismissed, without costs, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for poor person relief dismissed as academic.
Chief Judge Kaye taking no part.